    Case 1:18-cv-12225-KHP Document 86 Filed 04/27/21 Page 1 of 2



                  UNITED STATES DISTRICT COURT
                 SOUTHERN DISTRICT OF NEW YORK

SAMUEL & STEIN
David Stein (DS 2119)                                               04/27/2021
1441 Broadway, Suite 6085
New York, NY 10018
(212) 563-9884
dstein@samuelandstein.com

Attorneys for Plaintiffs, Individually
and on behalf of all others similarly
situated

 Jose Molina and Alejandro
 Vazquez, on behalf of
 themselves and all other
 persons similarly situated,              DOCKET NO. 18-cv-12225
                                                  (KHP)
                  Plaintiffs,

              - vs. –                             JUDGMENT

 Glaze 4th Ave LLC, Glaze 56th
 LLC, Glaze Teriyaki LLC, Paul
 Krug, Dennis Lake, and John
 Does #1-10,

                  Defendants.


     A notice of acceptance of a Rule 68 Offer of Judgment
having been filed on April 27, 2021; and defendants Glaze 4th
Ave LLC, Glaze 56th LLC, and Glaze Teriyaki LLC having offered
named plaintiffs Jose Molina and Alejandro Vazquez, and opt-
in plaintiff Daniel Araujo Chavez, to take a judgment against
them; it is

     ORDERED and ADJUDGED THAT Judgment is entered in favor
of plaintiffs Jose Molina, Alejandro Vazquez, and Daniel
Araujo Chavez and against defendants Glaze 4th Ave LLC, Glaze
56th LLC, and Glaze Teriyaki LLC, jointly and severally, in
the sum of $69,500 (Sixty-Nine Thousand Five Hundred Dollars
and Zero Cents) inclusive of attorneys’ fees, costs, and
prejudgment interest accrued to date.
   Case 1:18-cv-12225-KHP Document 86 Filed 04/27/21 Page 2 of 2



                  27
Dated:   April _______, 2021




                           _______________________________
                           Hon. Katharine H. Parker, U.S.M.J.




                                2
